JULIAN E. BAILES, Judge Pro Tem.
These two consolidated cases are companion suits to the nine consolidated cases of Mid-Louisiana Gas Company v. Sanchez 1, being Docket Nos. 5324-5332 reported in La.App., 280 So.2d 406 (writs refused, La., 282 So.2d 142 [1973] ). The issues in these two instant cases are identical to those raised in the above cited cases. The Judgments appealed are of the same tenor as those appealed in the cited cases.
In the instant cases we find the following stipulation:
“It is agreed by and between plaintiff and defendant through their respective counsel that the following stipulation shall be made part of the record in these consolidated cases.
“1.
“The testimony of the witnesses submitted by the plaintiffs and by the defendants in these consolidated cases are substantially the same as the witnesses who appeared in the cases filed and tried in Division “A” under Dockets Nos. 10,-718, 10,720, 10,727, 10,728, 10,729, 10,731, 10,733, and 10,737, which testimony was transcribed and filed with the Court of Appeal under Docket Number 5325 [sic] thru 5333 [sic] of the Court of Appeal and accordingly, the entire record prepared and filed under Docket No. 5325 [sic] thru 5333 [sic] of the Court of Appeal, including the exhibits filed therein, are made part of the record in these consolidated cases.
“2.
“In suit No. 10,710, Whitney Walsh, Jr. owns 11.37 acres over which plaintiff seeks the servitude. In suit No. 10,737, Thomas J. Kliebert owns 12.90 acres over which plaintiff seeks the servitude.
“3.
“The same experts who appeared in the suits heard under Docket Number 5325 [sic] thru 5333 [sic] of the Court of Appeal, Fourth Circuit, on behalf of the plaintiff and the defendants appeared and testified in these suits and assigned the same values per acre to the servitude sought to be expropriated from the defendant Whitney Walsh, Jr. and from the defendant Thomas J. Kliebert as was assigned to the servitude involved in the suits heard under Docket No. 5325 [sic] thru 5333 [sic] of the Court of Appeal.
“4.
“These suits involve the same basic facts and identical issues of law as were involved in the suits heard under Docket No. 5325 [sic] thru 5333 [sic] of the Court of Appeal.”
In view of the stipulation between the appellee and appellants, the decision of these two consolidated cases is controlled by and identical to that rendered by this *467court in Mid-Louisiana Gas Company v. Sanchez, supra.
Accordingly, the judgments appealed herein are amended to increase just compensation to the sum of $285 per acre, and in all other respects, the judgments are affirmed. Appellee is cast for all court costs.
Amended, and as amended, affirmed.

. Mid-Louisiana Gas Company v. John E. Sanchez, et al., Mid-Louisiana Gas Company v. Minerva P. Brignac, Mid-Louisiana Gas Company v. Edward Martin, et al., Mid-Louisiana Gas Company v. Harry M. Martin, Mid-Louisiana Gas Company v. Louis Martin, Mid-Louisiana Gas Company v. Amilear Pollet, et al., Mid-Louisiana Gas Company v. Dorrel Poche, et al., Mid-Louisiana Gas Company v. Michel Martin, et al.